EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leonard Hua on 6/11/2021

The application has been amended as follows: 

a. 	Claim 1 is replaced in its entirety as follows:
1.  (Currently Amended) A manual razor assembly, comprising: 
a manual razor cartridge, wherein the manual razor cartridge comprises:
a blade assembly comprising a plurality of blades; and 
a spacer mounted to and positioned over the blade assembly, wherein the spacer, in an upright position, comprises a first side wall, a second side wall, and a plurality of ribs positioned between the first side wall and the second side wall; and
a handle attached to the manual razor cartridge;
wherein the plurality of ribs comprises: 

a second plurality of ribs, each having a base disposed on a trailing side of the manual razor cartridge and a free end having a tip that points towards the space above the plurality of blades of the blade assembly, wherein an upper surface and a lower surface of each of the second plurality of ribs are tapered in a direction from the base to the tip to form the tip of the free end; and
wherein the first and second plurality of ribs are separated from one another by the space above the plurality of blades of the blade assembly;
wherein the upper surfaces of both the first and second pluralities of ribs provides a contact interface for a surface to be shaved, wherein the contact interface has a plane of contact spanning the first and second pluralities of ribs and the space above the plurality of blades of the blade assembly; and
wherein the spacer and the blade assembly are arranged within the manual razor cartridge such that the distance between the sharpened side of the plurality of blades and the contact interface in a direction orthogonal to the plane of contact of the contact interface is at least 0.5 mm for leaving a predetermined amount of hair remaining after the manual razor cartridge is used for shaving.

b. 	Claim 8 is replaced in its entirety as follows:

8.  (Currently Amended)  A manual razor cartridge, wherein the manual razor cartridge comprises:
a blade assembly comprising a plurality of blades; and 
a spacer mounted to and positioned over the blade assembly, wherein the spacer comprises a first side wall, a second side wall, and a plurality of ribs positioned between the first side wall and the second side wall; 
wherein the plurality of ribs comprises: 
a first plurality of ribs, each having a base disposed on a leading side of the manual razor cartridge and a free end having a tip that points towards a space above the plurality of blades of the blade assembly, wherein an upper surface and a lower surface of each of the first plurality of ribs are tapered in a direction from the base to the tip to form the tip of the free end; and 
a second plurality of ribs, each having a base disposed on a trailing side of the manual razor cartridge and a free end having a tip that points towards the space above the plurality of blades of the blade assembly, wherein an upper surface and a lower surface of each of the second plurality of ribs are tapered in a direction from the base to the tip to form the tip of the free end; and

wherein the manual razor cartridge is configured to be attached to a handle to form a manual razor assembly;
wherein the upper surfaces of both the first and second pluralities of ribs provides a contact interface for a surface to be shaved, wherein the contact interface has a plane of contact spanning the first and second pluralities of ribs and the space above the plurality of blades of the blade assembly; and
wherein the spacer and the blade assembly are arranged within the manual razor cartridge such that the distance between the sharpened side of the plurality of blades and the contact interface in a direction orthogonal to the plane of contact of the contact interface is at least 0.5 mm for leaving a predetermined amount of hair remaining after the manual razor cartridge is used for shaving.

c. 	Claim 14 is replaced in its entirety as follows:

14.  (Currently Amended)  The manual razor assembly according to claim 1, wherein the tips of the first plurality of ribs point towards the second plurality of ribs, and wherein the tips of the second plurality of ribs point towards the first plurality of ribs.

d.	Claim 16 is replaced in its entirety as follows:



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or disclose a manual razor cartridge with a spacer having a first and second plurality of ribs, wherein the ribs extend from a leading and a trailing side of the cartridge respectively where they are mounted and extend to a respective tip, wherein an upper surface and a lower surface of each of the first plurality of ribs are tapered in a direction from the base to the tip to form the tip of the free end and point to a space above the blades.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA M LEE/Primary Examiner, Art Unit 3724